The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first solution being a hypotonic solution, the first volume has a ratio that is at least 1:1 with a volume of the sample, and the centrifuging being performed at a force of between 500 and 10000g, does not reasonably provide enablement for using any solution for the first solution or using any centrifugation force.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. With respect to the composition of the first solution, the claims encompass a scope such that the first solution could be hypotonic or hypertonic.  Additionally the current scope could include solutions of water with polar organic liquids miscible therein such as methanol, ethanol, acetone and other organic liquids that would cause the lamellar bodies to either break down, dissolve or have certain compounds extracted therefrom.  If the composition or amount of lamellar bodies changes during the centrifugation step, the subsequent analysis may/will be affected and it is not clear how that might change the ability of one to make any determination of the presence or absence of disease.  Thus the first solution is not enabled for any type of solution.  Page 7, lines 7-12 teach that the sample is diluted in a first volume of a first solution.  Preferably, the first solution is a hypotonic solution.  The first solution may thus be water, such as deionized water, or tap water.  Without being bound by theory, it is hypothesized that the first solution lyses the cells, thereby facilitating precipitation of lamellar bodies in the next steps of the method.  In the newly cited Oultin paper a study of a lamellar body fraction isolated from human amniotic fluid is presented.  In the last paragraph on page 722 of the paper, a preparation and purification of amniotic fluid id explained.  It includes two centrifugation steps.  In the first centrifugation each specimen was centrifuged at 140 X g for 5 to 10 minutes to remove cellular material.  The resultant supernatant was then centrifuged at 10,000 x g for 20 minutes to form a second pellet. The supernatant from this second centrifugation step was discarded. The pellet containing the surfactant material, was retained for chemical analysis.  In several experiments, this crudely prepared surfactant fraction was further purified by density gradient centrifugation.  For these experiments, only freshly obtained, unfrozen specimens were used.  Chemical analyses and electron microscopy were performed on both the crudely prepared and the purified surfactant fractions.  In other words, a sample such as an amniotic fluid contains cellular material that would be part of and or contaminate any pellet unless it is removed as a solid in the manner done by Oultin or lysed and or dissolved in the homogenization step.  Thus, there is evidence that the first solution needs to by a hypotonic solution so that it will remove contaminating cellular material.  
With respect to the volume of the first solution, the paragraph bridging pages 7-8 teaches that the volume of the first solution may vary.  However, the minimum volume that is taught is a volume that is at least equal to the volume of the sample.  All other first solution volumes that are taught at least equal to two time three times four times five time, six times, seven times, eight time, nine times or ten times the sample volume.  Thus there appears to be a minimum required volume that is at least equal to the volume of the sample.  
With respect to the centrifugation force, claim 1 does not place any limits on it.  In the newly cited Veldhuizen paper the first paragraph on the right column of page 1169 teaches that pulmonary surfactant is a complex mixture of lipids and proteins responsible for stabilizing the lung by reducing the surface tension at the air-liquid interface.  Two main processes are involved in the reduction of surface tension: 1) the formation of a lipid film at the air-liquid interface via adsorption and 2) a further reduction in surface tension to near-zero values during the repeated compression-expansion cycles occurring during respiration.  In the lung, this biophysical activity of surfactant is accomplished by one of the two major subtypes of surfactant, the large-aggregate (LA) fraction.  This active fraction of surfactant contains organized lipid-protein structures such as tubular myelin, multilamellar structures, and lamellar bodies.  In contrast, the small-aggregate (SA) subtype of surfactant is not very surface active and consists of small lipid vesicles.  The last full paragraph of the left column of page 1170 teaches the preparation of solutions of these two fractions from lung lavage by centrifugation.  In that process the lung lavage fluid was centrifuged as 150 g to produce a pellet containing mainly cellular debris,  The supernatant of that pellet was centrifuged again at 40,000g to separate the LA and SA fractions.  In the last full paragraph of the right column on page 60 of the Dethloff paper the isolation of the microsomal fraction is taught by a multistep centrifugation process.  In the first centrifugation at 10000g a first pellet was formed.  In the second step the supernatant from the first centrifugation was centrifuged at 143000g to form a second pellet from which a microsomal fraction was produced.  Thus there appears to be a point at which the centrifugal force applied in the centrifugation step of claim 1 will cause components of the fluid that are not lamellar bodies to be included in the lamellar bodies fraction which would contaminate the lamellar bodies produced.  Thus there is a range of centrifugal forces that allow a relatively pure lamellar body fraction to be produced.  In the instant disclosure, there are a variety of centrifugal forces that are taught and 500g to 10000g is the largest range.  Since the prior art shows that at centrifugal forces of 143000g, the pellet will be contaminated with sample components other than lamellar bodies, the full scope of claim 1 is not enabled.  Thus the range taught by the instant disclosure is what is enabled by the instant disclosure.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kankavi.  In the paper, Kankavi teaches an increased expression of surfactant protein A (SP-A) and surfactant protein D (SP-D) in rheumatoid arthritic synovial fluid.  The last paragraph on page 156 teaches the preparation of human lung bronchoalveolar lavage fluid samples through a process that included i) providing a sample from a subject, wherein said sample comprises lamellar bodies (bronchoalveolar lavage samples); ii) diluting and homogenizing said sample in a first volume of a first solution, thereby obtaining a homogenous sample (diluted in 5 mL of BN buffer (0.01 mol/L sodium borate at pH 7.4, 0.15 mol/L NaCl, and 3 mmol/L CaCl2)); iii) centrifuging the homogenous sample to obtain a pellet comprising the lamellar bodies, and a supernatant (the lavage was centrifuged at 250 × g for 10 minutes to remove cellular debris followed by centrifuging the supernatant at 27000 × g for 2 hours to produce a pellet and supernatant); iv) discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining a sample for analysis (the resulting pellet was resuspended in 100 μL BN buffer); v) determining the amount of one or more compound of interest in the sample for analysis using analysis means (the paragraph bridging pages 158-159 teaches that the human bronchoalveolar lavage samples were used as a positive control in all experiments so that the experiments used to measure SP-A and SP-D were performed on the human bronchoalveolar lavage samples); v1) comparing the amount measured in step v) with a control value, wherein an amount differing from the control value is indicative of the subject having or being likely to have a disorder or disease ( the paragraph bridging pages 159-160 teaches that SP-A levels in bronchoalveolar lavage of patients with cystic fibrosis and lower airway infections were higher than in patients with cystic fibrosis without infection).  Thus claim 1 is anticipated.  With respect to claim 3, the sample has a volume between 10 and 1000 µL (0.5 mL or 500 µL).  With respect to claim 8, the one or more compounds is SP-A.  With respect to claim 9, the subject is a human subject.  With respect to claim 10 the subject is suspected of suffering from a disease or disorder and the amount of SP-A is indicative of the disease or disorder.  
In the first paragraph on page 157, the preparation of synovial fluid samples is described as involving a centrifugation to remove cellular debris.  The paragraph bridging the columns of page 157 teaches the extraction of surfactant lipid by a process that include dilution of the sample  with water prior to adding the extraction solution.  Kankavi does not teach the process used to prepare the human bronchoalveolar lavage samples to also prepare the synovial fluid samples however it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the synovial fluid sample preparation process to include the dilution and centrifugation steps to prepare a pellet and resuspend it prior to the analysis since the same analyses are being performed on both samples and the synovial fluid sample preparation method includes the first cellular debris removal step of the human bronchoalveolar lavage sample preparation method.  Thus claims 1, 3, and 8-10 would have also been obvious.  
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verder (U.S. 2016/0103143 hereinafter called Verder ‘143) in view of Beintema-Dubbeldam ("Determination of Lamellar Body Phospholipids in Amniotic Fluid: A Method to Predict when the Fetal Lung Becomes Mature" Gynecol. Obstet. Invest. 21: 64-69 (1986)); cited in IDS).
Regarding claims 1-2 and 8-10, Verder ‘143 discloses a method for diagnosing Respiratory Distress Syndrome (RDS) in a subject, the method comprising the steps of: providing a sample from said subject, wherein the sample is an amniotic fluid sample, a blood sample, an oropharyngeal secretion sample, or a gastric aspirate sample (paragraph [0061]); homogenizing and diluting said sample in a first volume of a first solution, thereby obtaining a homogeneous sample (paragraph [0066]); centrifuging the sample (paragraph [0066]); determining the amount of a first compound selected from lecithin and saturated lecithin or determining the amount of a first compound selected from lecithin and saturated lecithin and the amount of sphingomyelin in the sample for analysis, using analysis means (paragraphs [0032[-]0034[); obtaining a concentration of the first compound and/or a ratio between the first compound and sphingomyelin (paragraph [0035]); correlating the concentration with a control value, wherein a concentration equal to or lower than the control value is indicative of the subject having RDS, and/or correlating the ratio with a control ratio, wherein a ratio equal to or lower than the control ratio is indicative of the subject having RDS (paragraphs [0026]-[0027], [0029], [0081]-[0083]).  Verder ‘143 does not specify that the centrifuging of the sample obtains a pellet comprising lamellar bodies and a supernatant, or the step of discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis.   However, Beintema-Dubbeldam teaches a method of preparing a sample of lamellar body material to be analyzed for concentrations of lecithin and sphingomyelin to diagnose RDS in fetal lungs, comprising the steps of centrifuging the sample to obtain a pellet comprising lamellar bodies and a supernatant, and discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis (p. 65, "Materials and Methods" section).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the steps of centrifuging the sample to obtain a pellet comprising lamellar bodies and a supernatant, and discarding the supernatant and resuspending the pellet in a second volume of a second solution, thereby obtaining the sample for analysis in the Verder ‘143 method, because Beintema-Dubbeldam teaches that these steps create a sample that provides good resolution for lecithin and sphingomyelin (p. 65, "Materials and Methods" section).  
Regarding claim 3, Verder ‘143 teaches wherein the sample has a volume between 10-1000 microliters (paragraph [0027]).
Regarding claim 5, the centrifugation step used by Beintema-Dubbeldam to obtain the sample pellet is performed at a force of 10000 g (p. 65, "Materials and Methods" section).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use perform the centrifugation step at 10000 g in the Verder ‘143 method, for the reasons given in for claim 1 above.
Regarding claim 6, Beintema-Dubbledam's second solution is a saline solution (p. 65, "Materials and Methods" section).  
Regarding claim 7, Verder ‘143 discloses wherein the analysis means is an infrared spectrometer (paragraph [0067]).
Regarding claim 11, Verder ‘143 discloses wherein the time-to-result of the method is between 5 to 60 minutes (paragraph [0018]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verder ‘143 in view of Beintema-Dubbeldam as applied to claim 1 above, and further in view of Verder ("Rapid test for lung maturity, based on spectroscopy of gastric aspirate, predicted respiratory distress syndrome with high sensitivity," Acta Paediatrica 2017, 106, pp. 430-437; cited in IDS; hereafter referred to as "Verder 2").
Regarding claim 3, Verder ‘143 in view of Beintema-Dubbeldam teaches the method of claim 1, but does not specify wherein the first solution is a hypotonic solution, or the ratio of the volume of the sample to the volume of the first solution; however, Verder 2 teaches obtaining an oropharyngeal sample of 30-100 microliters for FTIR analysis, and diluting it with 50 microliters of distilled water due to the low volume available for analysis (p. 432).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to, in Verder ‘143 dilution step, dilute the oropharyngeal sample with distilled water such that the ratio of volume of the sample to the volume of the first solution is from 1 :1 to 1:10, because Verder 2 teaches that this is appropriate when small amounts of oropharyngeal sample are available for analysis.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-20 of copending Application No. 16/754,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that the encompass the 16/754,009 claims such that one cannot practice the 16/754,009 claims without practicing the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to purifying lamellar bodies and their use in diagnosing a disease or disorder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797